Citation Nr: 1031622	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in the evaluation of the Veteran's 
postoperative residuals of an epigastric hernia from 20 percent 
to 0 percent was proper.

2.  Entitlement to an increased rating for postoperative 
residuals of an epigastric hernia, currently evaluated as 0 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 
1990 and from October 1990 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that reduced the evaluation of the 
Veteran's service-connected residuals of an umbilical abdominal 
hernia from 20 percent to 0 percent, effective July 1, 2002.  By 
way of September 2002, July 2005, and October 2007 rating 
decisions, the RO denied an increased rating and continued the 
noncompensable rating assigned.  In March 2009, the Board 
remanded the appeal for further development.

Although the disability at issue was previously characterized as 
an umbilical abdominal hernia, the record shows that the Veteran 
underwent an epigastric hernia repair in service, followed by 
post-service incisional and umbilical hernia repairs.  Thus, the 
Board has recharacterized the issue as stated on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Regrettably, the Board finds that further RO action is needed 
prior to appellate review, as the Board erred in not noting an 
important procedural deficiency in the prior remand.  

In a November 2001 rating decision, the RO proposed to reduce the 
evaluation of the Veteran's postoperative residuals of an 
epigastric hernia from 20 percent to 0 percent.  The Veteran was 
notified of this decision later that month.  In December 2001, he 
filed a notice of disagreement (NOD) to the proposed reduction.  
The address on the NOD reflects that he was residing at the 
Coatesville VA Medical Center (VAMC) at that time.  In a February 
2002 letter, the RO acknowledged receiving the NOD and advised 
the Veteran of his choice between the Decision Review Officer 
(DRO) and traditional appeal process, and that his case would be 
reviewed under the traditional appeal process if he did not reply 
within 60 days.  The Veteran did not reply.

In an April 2002 rating decision, the RO implemented the proposed 
reduction and reduced the evaluation of the Veteran's 
postoperative residuals of an epigastric hernia to 0 percent.  
The Veteran was notified of this decision in May 2002.  The 
address on the notice letter reflects that he had been discharged 
from the VAMC and living at a residence different than the one 
prior to admission.

In May 2002, the Veteran failed to report to a scheduled VA 
examination.

In a September 2002 rating decision, the RO, in part, denied an 
increased rating for the Veteran's postoperative residuals of an 
epigastric hernia.  The Veteran was notified of this decision 
later that month.  The notice letter reflects that he was 
residing at the Perry Point VAMC.

In July 2003 correspondence, the Veteran stated that he wished to 
appeal the May 2002 rating decision reducing the evaluation of 
his postoperative residuals of an epigastric hernia.  He also 
enclosed a copy of the envelop in which he allegedly received the 
May 2002 rating decision showing the postmark date of July 11, 
2003 and his new address at that time.  [The record is unclear as 
to the contents of this envelop as no rating decision or other 
adjudicative action should have been sent at that time.]  He then 
stated that he clearly did not have a chance to meet the one-year 
time limit for filing an NOD.  This correspondence reflects that 
he was residing at yet another new residence.

In a September 2003 letter, the RO acknowledged receiving the 
Veteran's NOD to the September 2002 rating decision denying an 
increased rating for his postoperative residuals of an epigastric 
hernia.  In February 2004 correspondence, the Veteran's 
representative noted that the Veteran's address had again 
changed.  In March 2004, the RO issued a statement of the case 
(SOC) on the evaluation of the disability.  

In April 2004, the Veteran filed a VA Form 9.  He stated that he 
missed his VA examination because he received the notice of the 
examination after the date of the examination due to an error by 
the United States Postal Service when he moved.  On an 
accompanying form, he indicated his desire for a local hearing 
with a DRO.  He was scheduled for a DRO hearing in July 2006; 
however, the record indicates that he failed to report to the 
hearing.

Given the above, the Board observes that the RO accepted the 
Veteran's December 2001 NOD to the proposed reduction.  
Therefore, the RO was required to issue an SOC on the issue.  
However, the March 2004 SOC and subsequent supplemental 
statements of the case (SSOCs) did not address this issue and are 
deficient.

Alternatively, the Board observes that the Veteran did not 
receive notice of the April 2002 rating decision implementing the 
reduction until July 2003.  In this regard, the record indicates 
that he has moved numerous times, each time advising VA and the 
Postal Service of his new address.  The record also indicates 
that he did not receive the VAMC's notice of examination sent in 
May 2002, which is around the same time the RO sent the notice of 
the April 2002 rating decision.  In this regard, he has stated 
that he received the notice of the examination after the date of 
the examination due to an error by the Postal Service.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
he did not receive notice of the April 2002 rating decision in 
May 2002 but rather in July 2003 as alleged.  Thus, his July 2003 
NOD is timely.  Therefore, the RO is now required to issue an 
SSOC on the issue of whether the reduction in the evaluation of 
the Veteran's postoperative residuals of an epigastric hernia 
from 20 percent to 0 percent was proper.  

Either way, to accord the Veteran due process, the RO should 
provide him and his representative an SSOC on the issue of 
whether the reduction in the evaluation of his postoperative 
residuals of an epigastric hernia from 20 percent to 0 percent 
was proper.  As the Board has already taken jurisdiction of the 
issue, the Veteran is not required to file a VA Form 9 to perfect 
an appeal.

As the above claim being remanded could affect the claim for an 
increased rating, the Board finds that the claims are 
inextricably intertwined and a Board decision on the latter claim 
at this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should provide the Veteran and his 
representative an SSOC on the issue of 
whether the reduction in the evaluation of 
his postoperative residuals of an epigastric 
hernia from 20 percent to 0 percent was 
proper.  

2.  Thereafter, the RO should readjudicate 
the claim for an increased rating.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

